Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Francis Stack, Jr., appeals the district court’s orders dismissing his civil complaints and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stack v. Outstanding Marine, No. 1:13-cv-01835-WMN (D.Md. Nov. 7, 2013). We deny Stack’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*317fore this court and argument would not aid the decisional process.

AFFIRMED.